TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-06-00616-CV




                               In re Roger Wallace Henderson




                    ORIGINAL PROCEEDING FROM BASTROP COUNTY



                           MEMORANDUM OPINION


               Roger Wallace Henderson seeks a writ of mandamus directing the 335th District

Court of Bastrop County to act on his expunction petition. The Court is informed that the petition

was denied on August 4, 2006. The petition for writ of mandamus is denied. See Tex. R. App. P.

52.8(a).




                                             __________________________________________

                                             Bea Ann Smith, Justice

Before Justices B. A. Smith, Pemberton and Waldrop

Filed: November 3, 2006